[Cite as In re Williams v. Pianka, 2012-Ohio-5518.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98760




                      IN RE: LAWRENCE WILLIAMS
                                                               RELATOR

                                                      vs.

                 RAYMOND PIANKA, AS JUDGE, ETC.
                                                                         RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 458342
                                           Order No. 460163

RELEASE DATE:                November 28, 2012
FOR RELATOR

Lawrence Williams, pro se
17701 Rookwood Circle
Cleveland, Ohio 44112


ATTORNEYS FOR RESPONDENT

Barbara A. Langhenry
Interim Director of Law

By: Joseph F. Scott
Chief Assistant Director of Law
City of Cleveland
City Hall, Room 106
601 Lakeside Avenue
Cleveland, Ohio 44114-1077
EILEEN A. GALLAGHER, J.:

      {¶1} Lawrence Williams has filed a complaint for a writ of mandamus. Williams

seeks an order from this court that requires Judge Raymond Pianka to issue a ruling with

regard to an “emergency motion for temporary restraining order, injunction and stay of

eviction” as filed in Cleveland M.C. No. 2012-CVG-010936. Judge Pianka has filed a

motion for summary judgment, which is granted for the following reasons.

      {¶2} Initially, we find that Williams’ complaint for a writ of mandamus is

defective, because it is improperly captioned. The complaint for a writ of mandamus

must be brought in the name of the state on relation of the person applying. R.C.

2731.04; Maloney v. Court of Common Pleas of Allen Cty., 173 Ohio St. 226, 181 N.E.2d

270 (1962); Gannon v. Gallagher, 145 Ohio St. 170, 60 N.E.2d 666 (1945).

      {¶3} Finally, Williams’ request for a writ of mandamus is moot. The underlying

action, forcible entry and detainer, has concluded and Williams has been evicted from the

residential property in question. See affidavit of Judge Pianka attached to the motion for

summary judgment. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas,

74 Ohio St.3d 278, 658 N.E.2d 723 (1996); State ex rel. Snider v. Stapleton, 65 Ohio

St.3d 40, 600 N.E.2d 240 (1992); State ex rel. Richard v. Wells, 64 Ohio St.3d 76, 591

N.E.2d 1240 (1992); State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163

(1983).
       {¶4} Accordingly, we grant Judge Pianka’s motion for summary judgment.

Williams to pay costs. The court directs the clerk of court to serve all parties with notice

of this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.




EILEEN A. GALLAGHER, JUDGE

MELODY J. STEWART, P.J., and
MARY EILEEN KILBANE, J., CONCUR